 



Exhibit 10(iii)(a)
 
COMMERCIAL METALS COMPANY
 
1999 NON-EMPLOYEE DIRECTOR STOCK PLAN
 
Second Amendment and Restatement
 
The Commercial Metals Company 1999 Non-Employee Director Stock Option Plan
(hereinafter called the “Plan”) was adopted by the Board of Directors of
Commercial Metals Company, a Delaware corporation (hereinafter called the
“Company”). The Plan was originally effective as of November 22, 1999 and the
Plan was amended and restated effective January 27, 2005. This second amended
and restated version of the Plan is effective January 1, 2007.
 
ARTICLE 1

 
PURPOSE
 
The purpose of the Plan is to attract and retain Outside Directors of the
Company and to provide such persons with a proprietary interest in the Company
through the granting of nonqualified stock options, restricted stock and
restricted stock units that will:
 
(a) increase the interest of such persons in the Company’s welfare;
 
(b) furnish an incentive to such persons to continue their services for the
Company; and
 
(c) provide a means through which the Company may attract able persons as
directors.
 
With respect to any Participant who is subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934 (the “1934 Act”), the Plan and
all transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the 1934 Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.
 
ARTICLE 2

 
DEFINITIONS
 
For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
 
2.1  [Reserved]
 
2.1A  “Award” means the grant of any Stock Option, Restricted Stock or
Restricted Stock Units. To the extent an Award issued under the Plan is subject
to Section 409A of the Code, such Award shall be issued in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder.
 
2.1B  “Award Agreement” means a written agreement between a Participant and the
Company that sets out the terms of the Award.
 
2.2  “Board” means the board of directors of the Company.
 
2.3  “Change of Control” means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange or other
transfer (excluding transfer by way of


1



--------------------------------------------------------------------------------



 



pledge or hypothecation) in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company; (iii) the stockholders
of the Company approve any plan or proposal for the liquidation or dissolution
of the Company; (iv) the cessation of control (by virtue of their not
constituting a majority of directors) of the Board by the individuals (the
“Continuing Directors”) who (x) at the date of this Plan were directors or
(y) become directors after the date of this Plan and whose election or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds (2/3)of the directors then in office who were directors at
the date of this Plan or whose election or nomination for election was
previously so approved; (v) the acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the 1934 Act) of an aggregate of 15% of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the 1934 Act), provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change of
Control hereunder if the acquirer is (w) Daniel E. Feldman, Moses Feldman,
Robert L. Feldman, or Sara B. Feldman (the “Feldmans”), or any of his or her
affiliates, so long as the Feldmans and their affiliates do not beneficially own
an aggregate of 25% or more of the shares of Common Stock then outstanding,
(x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a Subsidiary of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company or (z) any other person whose acquisition of shares of
voting securities is approved in advance by a majority of the Continuing
Directors; or (vi) in a Title 11 bankruptcy proceeding, the appointment of a
trustee or the conversion of a case involving the Company to a case under
Chapter 7. Under sub-clause (w) of clause (v) of the preceding sentence, if a
person or entity is an affiliate of one or more of the Feldmans and of another
person or entity, such sub-clause (w) shall not serve to exempt such other
person or entity in determining whether a Change of Control has occurred.
 
Notwithstanding the foregoing provisions of this Section 2.3, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be the definition provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.
 
2.4  “Code” means the Internal Revenue Code of 1986, as amended.
 
2.5  “Committee” means the nominating and corporate governance committee of the
Board or such other committee appointed or designated by the Board to administer
the Plan in accordance with ARTICLE 3 of this Plan.
 
2.6  “Common Stock” means the common stock which the Company is currently
authorized to issue or may in the future be authorized to issue.
 
2.7  “Company” means Commercial Metals Company, a Delaware corporation, and any
successor entity.
 
2.8  “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement in accordance with
the terms of the Plan; provided, however, that solely for purposes of Section 16
of the 1934 Act and the rules and regulations promulgated thereunder, the Date
of Grant of an Award shall be the date of stockholder approval of the Plan if
such date is later than the effective date of such Award as set forth in the
Award Agreement.
 
2.9  “Election Form” means a form approved by the Committee pursuant to which an
Outside Director elects payment of all or a portion of his or her Fees under
Section 4.2 of this Plan in the form of Restricted Stock Units, and, if
applicable, an Outside Director elects to receive his or her automatic grant
Award under Section 4.1 of this Plan in the form of Restricted Stock Units or
shares of Restricted Stock.
 
2.9A   “Election Period” means the period between November 1 and December 31
immediately prior to the commencement of a calendar year in which compensation
for Outside Director services is earned, or such other time period designated by
the Committee, during which an Outside Director may elect payment of all or a
portion of his or her Fees under Section 4.2 of this Plan in the form of
Restricted Stock Units, and, if applicable, an Outside Director elects to
receive his or her automatic grant Award under Section 4.1 of this Plan in the
form of Restricted Stock Units or shares of Restricted Stock. If a person
becomes an Outside Director at any time during a calendar year, including an
Employee serving as a director who becomes an Outside Director because such
director’s employment with the Company terminates during such period, the
Election Period for such person for that year


2



--------------------------------------------------------------------------------



 



(i) shall commence no earlier than the date that is fifteen (15) days prior to
the date on which such person first becomes an Outside Director and (ii) shall
end at the close of the day on which such person first becomes an Outside
Director, unless an election made during such period would result in the current
taxation of such person pursuant to Section 409A of the Code or any guidance
issued thereunder.
 
2.10  “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
 
2.11  “Fair Market Value” means, as of a particular date, the closing sales
price per share on the New York Stock Exchange Consolidated Tape, or such
reporting service as the Committee may select, on the appropriate date, or in
the absence of reported sales on such day, the most recent previous day for
which sales were reported,.
 
2.12  “Fees” means the applicable directors fees including lead director fees,
committee chair fees and meeting fees payable by the Company to an Outside
Director for service as an Outside Director of the Company during a calendar
year, as such amounts may be changed from time to time.
 
2.13  “Optioned Shares” means the full shares of Common Stock which a
Participant may purchase pursuant to the exercise of a Stock Option granted
pursuant to this Plan.
 
2.14  “Option Period” means the period during which a Stock Option may be
exercised.
 
2.15  “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.
 
2.16  [Reserved]
 
2.17  “Outside Director” means a director of the Company who is not an Employee.
 
2.18  “Participant” means an Outside Director of the Company.
 
2.19  “Plan” means this Commercial Metals Company 1999 Outside Director Stock
Option Plan, as amended from time to time.
 
2.20  [Reserved]
 
2.20A  “Restricted Stock” means shares of Common Stock issued to a Participant
pursuant to Sections 4.1, which are subject to restrictions or limitations set
forth in the Plan and in the related Award Agreement.
 
2.20B  “Restricted Stock Units” means rights awarded to a Participant pursuant
to Sections 4.1 and 4.2 hereof, which are convertible into Common Stock at such
time as such units are no longer subject to restrictions as established by the
Committee.
 
2.21  “Retirement” means Termination of Service as a Director at or after
attaining age 62.
 
2.22  “Stock Option” means a non-qualified option to purchase Common Stock
granted to a Participant under the Plan.
 
2.23  [Reserved]
 
2.24  “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item
(i) above or any limited partnership listed in item (ii) above. “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.
 
2.25  “Termination of Service as a Director” occurs when a Participant who is an
Outside Director of the Company shall cease to serve as a director of the
Company for any reason. Notwithstanding the foregoing


3



--------------------------------------------------------------------------------



 



provisions of this Section 2.25, in the event an Award issued under the Plan is
subject to Section 409A of the Code, then, in lieu of the foregoing definition
and to the extent necessary to comply with the requirements of Section 409A of
the Code, the definition of “Termination of Service as a Director” for purposes
of such Award shall be the definition of “separation from service” provided for
under Section 409A of the Code and the regulations or other guidance issued
thereunder.
 
2.26  “Total and Permanent Disability” means that the Participant, because of
ill health, physical or mental disability or any other reason beyond his or her
control, is unable to perform his or her duties as a director for a period of
six (6) continuous months, as determined in good faith by the Committee.
Notwithstanding the foregoing provisions of this Section 2.26, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Total and Permanent
Disability” for purposes of such Award shall be the definition of “disability”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.
 
ARTICLE 3

 
ADMINISTRATION
 
3.1  General Administration; Establishment of Committee.  Subject to the terms
of this ARTICLE 3, the Plan shall be administered by the nominating and
corporate governance committee or the Board or such other committee appointed by
the Board (the “Committee”). The Committee shall consist of not fewer than two
(2) persons. Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board. Any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board. At any
time there is no Committee to administer the Plan, any references in this Plan
to the Committee shall be deemed to refer to the Board.
 
Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.
 
3.2  Authority of the Committee.  The Committee, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan, and
(iii) make such other determinations or certifications and take such other
action as it deems necessary or advisable in the administration of the Plan. Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties. The
Committee’s discretion set forth herein shall not be limited by any provision of
the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.
 
The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officer of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
 
With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, the rules of any exchange or
inter-dealer quotation system upon which the Company’s securities are listed or
quoted, or any other applicable law, rule or restriction (collectively,
“applicable law”), to the extent that any such restrictions are no longer
required by applicable law, the Committee shall have the sole discretion and
authority to grant Awards that are not subject to such mandated restrictions
and/or to waive any such mandated restrictions with respect to outstanding
Awards.


4



--------------------------------------------------------------------------------



 



ARTICLE 4

 
ELIGIBILITY; GRANT OF AWARDS
 
4.1  Automatic Grant of Awards.  On the date of the Company’s annual meeting of
stockholders, each Outside Director serving as such on that date shall
automatically be granted an Award of either (i) a Stock Option to purchase
Fourteen Thousand (14,000) shares of Common Stock on such date or (ii) at the
election of a Participant, either four thousand (4,000) Restricted Stock Units
or four thousand (4,000) shares of Restricted Stock.
 
The Committee, in its sole discretion, shall determine, on or prior to the date
of the Company’s annual meeting of stockholders whether all Participants shall
receive the grant of the annual Award in the form of Stock Options or all
Participants shall receive the choice of Restricted Stock Units or shares of
Restricted Stock. If the Committee determines, in its sole discretion, that all
Participants shall receive the choice of Restricted Stock Units or shares of
Restricted Stock, each Participant shall receive Restricted Stock Units or
shares of Restricted Stock based on his or her election made in a valid Election
Form that was delivered to the Secretary of the Company, or such other person as
the Committee may designate; provided that, if a Participant has failed to make
such an election, such Participant shall be deemed to have elected to receive
shares of Restricted Stock.
 
If a person becomes an Outside Director during a calendar year, including an
Employee serving as a director who becomes an Outside Director because such
director’s employment with the Company terminates during such year, such Outside
Director shall automatically be granted an Award in the same form (and with the
same election rights to receive Restricted Stock Units or shares of Restricted
Stock as described in the preceding paragraphs of this Section 4.1, if
applicable) as the Award granted to each other Outside Director for such year,
but reduced by multiplying such Award by a fraction, (i) the numerator of which
shall be the number of days from the date such person became an Outside Director
until the one-year (1-year) anniversary Company’s immediately preceding annual
meeting of stockholders, and (ii) the denominator of which shall be three
hundred sixty five (365). In the event that the calculation in the immediately
preceding sentence would result in a fractional share being subject to a Stock
Option or an Award of Restricted Stock Units or shares of Restricted Stock, the
number of shares shall be rounded up to the next whole number of shares.
 
4.2  Election to Receive Restricted Stock Units in Lieu of Cash Fees.  A
Participant may elect to receive all or part of the cash Fees otherwise payable
to him or her during a calendar year in the form of Restricted Stock Units as
set forth below in this Section 4.2. An Outside Director who wishes to make such
an election must irrevocably elect to do so by delivering a valid Election Form
during the Election Period to the Secretary of the Company, or such other person
as the Committee may designate. For example, an Outside Director may elect in an
Election Form to receive 75% of his or her “Service Fees” (as described below)
and 25% of his or her “Meeting Fees” (as described below) in the form of
Restricted Stock Units, and the remainder of such cash Fees shall be paid in
accordance with the Company’s normal payroll practices for Outside Directors.
 
Except as otherwise provided herein, an Outside Director’s timely election to
receive Restricted Stock Units in lieu of all or part of the cash Fees under
this Section 4.2 will be effective as of the first day of the calendar year
covered by the Election Form. For a person who becomes an Outside Director
during a calendar year, including an Employee serving as a director who becomes
an Outside Director because such director’s employment with the Company
terminates during such year, an election will be effective on the date on which
such person becomes an Outside Director, if a valid Election Form is timely
delivered in accordance with Section 2.9A to the Secretary of the Company, or
such other person as the Committee may designate.
 
(a) Fees Comprised of Directors Fees and Committee Chair and Lead Director
Fees.  An election to receive Restricted Stock Units in lieu of all or part of
the cash Fees which are comprised of any portion of unpaid directors fees,
committee chair or lead director fees (collectively, “Service Fees”), is
irrevocable and shall be valid only for the calendar year covered by such
election. Except as otherwise provided herein, the Date of Grant for Restricted
Stock Units granted under this Section 4.2(a) will be the date of the Company’s
annual meeting of stockholders occurring in the calendar year covered by the
Election Form. For a person who becomes an Outside Director during a calendar
year, including an Employee serving as a director who becomes an Outside
Director because such director’s employment with the Company terminates during
such year, the Date of Grant will be date on which such person becomes an
Outside Director, if a valid Election


5



--------------------------------------------------------------------------------



 



Form is timely delivered in accordance with Section 2.9A to the Secretary of the
Company, or such other person as the Committee may designate.
 
The number of shares subject to Restricted Stock Units granted pursuant to this
Section 4.2(a) shall be the number of shares whose Fair Market Value (determined
as of the Date of Grant) is equal to the dollar amount of the Service Fees
subject to the Participant’s election. Notwithstanding the foregoing, in the
event that the calculation in the immediately preceding sentence would result in
a fractional share being subject to an Award of Restricted Stock Units the
number of shares shall be rounded up to the next whole number of shares.
 
(b) Fees Comprised of Meeting Fees.  An election to receive Restricted Stock
Units in lieu of all or any portion of cash Fees which are comprised of unpaid
meeting fees (“Meeting Fees”) is irrevocable and shall be valid only for the
calendar year covered by such election. The Date of Grant for Restricted Stock
Units granted under this Section 4.2(b) will occur on June 30 and December 30 of
the calendar year covered by the Election Form.
 
If a Participant elects to receive grants of Restricted Stock Units in lieu of
all or part of the Participant’s Meeting Fees, the Meeting Fees for the calendar
year that would otherwise be paid to the Participant during the six-month period
prior to each applicable Date of Grant shall be accumulated, and, on a Date of
Grant under this Section 4.2(b), such accumulated Meeting Fees shall be
converted to an Award of Restricted Stock Units. The number of shares subject to
Restricted Stock Units in each such Award shall be the number of shares whose
Fair Market Value (determined as of the Date of Grant) is equal to the dollar
amount of the accumulated Meeting Fees earned by the Participant for such
six-month period. Notwithstanding the foregoing, in the event that the
calculation in the immediately preceding sentence would result in a fractional
share being subject to an Award of Restricted Stock Units, the number of shares
shall be rounded up to the next whole number of shares.
 
If any accumulated Meeting Fees are not converted to Awards under this
Section 4.2(b) because of a Change of Control prior to a Date of Grant, such
accumulated Meeting Fees shall be paid as soon as administratively practicable
to the Participant after such Change of Control. If any accumulated Meeting Fees
are not converted to Awards under this Section 4.2(b) because of the
Participant’s Termination of Service as a Director, such accumulated Meeting
Fees shall be forfeited by the Participant; provided, however, if such
Termination of Service as a Director occurs due (x) to the Participant’s death,
(y) the Participant’s Total and Permanent Disability or (z) the Participant’s
Retirement, such accumulated Meeting Fees shall be paid as soon as
administratively practicable to the Participant or the Participant’s estate, as
applicable. The determination of the Committee that any of the foregoing
conditions has been met shall be binding and conclusive on all parties.
 
For purposes of this Section 4.2, the Fair Market Value of shares subject to
Restricted Stock Units shall be determined as if such shares were freely
transferable and not otherwise subject to any restriction.
 
4.3  Stock Options.  Any automatic grant of a Stock Option pursuant to
Section 4.1 shall be evidenced by an Award Agreement setting forth the total
number of shares of Common Stock subject to the Stock Option, the Option Price,
the maximum term of the Stock Option, the Date of Grant, and such other terms
and provisions as are approved by the Committee, but not inconsistent with the
Plan. The Company shall execute an Award Agreement with a Participant promptly
after the Date of Grant of the Stock Option. The holder of a Stock Option shall
have none of the rights or privileges of a stockholder except with respect to
shares which have been actually issued.
 
4.4  Restricted Stock Units.  Restricted Stock Units may be awarded to any
Participant pursuant to Section 4.1 or Section 4.2, and under such terms and
conditions as shall be established by the Committee, provided, however, that
such terms and conditions are (i) not inconsistent with the Plan and (ii) to the
extent a Restricted Stock Unit issued under the Plan is subject to Section 409A
of the Code, in compliance with the applicable requirements of Section 409A of
the Code and the regulations or other guidance issued thereunder.
 
(a) Award Agreement.  Any grant of Restricted Stock Units shall be evidenced by
an Award Agreement setting forth: (i) the number of shares of Common Stock
subject to the Award of Restricted Stock Units, (ii) the time or times within
which such Award may be subject to forfeiture, (iii) times or events under which
a payment may be made under such Award, and (iv) all other terms, limitations,
restrictions, and conditions of the Restricted Stock Units, which shall be
consistent with this Plan. The provisions of Restricted Stock Units Awards need
not be the same with respect to each Participant.


6



--------------------------------------------------------------------------------



 



(b) Restrictions and Conditions.  Subject to the other provisions of this Plan
and the terms of the particular Award Agreements, Restricted Stock Units shall
be subject to the following restrictions and conditions:
 
(i) During such period as may be determined by the Committee commencing on the
Date of Grant (the “Restriction Period”), the Participant shall not be permitted
to sell, transfer, pledge or assign any Restricted Stock Units. Except for these
limitations, the Board may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of the Award, such action is appropriate.
 
(ii) Except as provided in sub-paragraph (b)(i) above, the Participant shall
have, with respect to his or her Restricted Stock Units, none of the rights of a
stockholder of the Company, until issuance to the Participant of the shares
subject to the Restricted Stock Unit Award. Certificates for shares of Common
Stock free of restriction under this Plan shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired.
 
(iii) The Restriction Period of Restricted Stock Units shall commence on the
Date of Grant, and, subject to ARTICLE 12 of the Plan, shall expire upon
satisfaction of the conditions set forth ARTICLE 8A.
 
(iv) Upon Termination of Service as a Director during the Restriction Period,
the nonvested Restricted Stock Units shall be forfeited by the Participant
unless such nonvested shares otherwise vest upon Termination of Service as a
Director as provided by Section 4.5. Upon any forfeiture, all rights of a
Participant with respect to the Restricted Stock Units shall cease and
terminate, without any further obligation on the part of the Company.
 
4.4A  Restricted Stock.  Restricted Stock may be awarded to any Participant
pursuant to Section 4.1 under such terms and conditions as shall be established
by the Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent Restricted Stock issued under
the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder.
 
(a) Award Agreements.  Any grant of Restricted Stock shall be evidenced by an
Award Agreement setting forth: (i) the number of shares of Common Stock awarded,
(ii) the time or times within which such Award may be subject to forfeiture,
(iii) specified criteria that the Committee determines must be met in order to
remove any restrictions on such Award, and (iv) all other terms, limitations,
restrictions, and conditions of the Restricted Stock, which shall be consistent
with this Plan. The provisions of Restricted Stock Awards need not be the same
with respect to each Participant.
 
(b) Legend on Shares.  A stock certificate or certificates shall be issued in
the name of each Participant who is granted Restricted Stock in respect of such
shares of Common Stock, or such shares may be represented by uncertificated
shares. Such certificate(s) or uncertificated shares shall be registered in the
name of the Participant, and shall bear an appropriate legend or notation
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, substantially as provided in Section 14.11 of the Plan.
 
(c) Restrictions and Conditions.  Subject to the other provisions of this Plan
and the terms of the particular Award Agreements, shares of Restricted Stock
shall be subject to the following restrictions and conditions:
 
(i) During the Restriction Period, the Participant shall not be permitted to
sell, transfer, pledge or assign shares of Restricted Stock. Except for these
limitations, the Board may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Award, such action is appropriate.


7



--------------------------------------------------------------------------------



 



(ii) Except as provided in sub-paragraph (c)(i) above, the Participant shall
have, with respect to his or her Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon. Certificates for shares of Common Stock
free of restriction under this Plan shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired. Certificates for the shares of Common
Stock forfeited under the provisions of the Plan and the applicable Award
Agreement shall be promptly returned to the Company by the forfeiting
Participant. Each Award Agreement shall require that each Participant, in
connection with the issuance of a certificate for Restricted Stock, shall
endorse such certificate in blank or execute a stock power in form satisfactory
to the Company in blank and deliver such certificate and executed stock power to
the Company.
 
(iii) The Restriction Period of Restricted Stock shall commence on the Date of
Grant, and, subject to ARTICLE 12 of the Plan, shall expire upon satisfaction of
the conditions set forth Section 4.5.
 
(iv) Upon Termination of Service as a Director during the Restriction Period,
the nonvested shares of Restricted Stock shall be forfeited by the Participant
unless such nonvested shares otherwise vest upon Termination of Service as a
Director as provided by Section 4.5. Upon any forfeiture, all rights of a
Participant with respect to the forfeited shares of the Restricted Stock shall
cease and terminate, without any further obligation on the part of the Company.
 
4.5  Vesting; Time of Exercise.  
 
(a) Stock Options granted pursuant to Section 4.1 will be exercisable in the
following cumulative installments:
 
First Installment:  A Stock Option will be exercisable for up to 50% of the
Optioned Shares (rounded down so that no fractional share is exercisable) at any
time following the first anniversary of the Date of Grant.
 
Second Installment:  A Stock Option will be exercisable for the remainder of the
Optioned Shares not exercisable in the first installment at any time following
the second anniversary of the Date of Grant.
 
Notwithstanding the foregoing, the vesting of installments under Stock Options
granted pursuant to Section 4.1 shall automatically accelerate and the Stock
Options shall be exercisable in full upon (i) the Participant’s death, (ii) the
Participant’s Termination of Service as a Director as a result of Total and
Permanent Disability, (iii) the Participant’s Termination of Service as a
Director as a result of Retirement, or (iv) the occurrence of a Change of
Control. The determination of the Committee that any of the foregoing conditions
has been met shall be binding and conclusive on all parties.
 
(b) Subject to any restriction in the Award Agreement, Restricted Stock Units
and Restricted Stock granted pursuant to Section 4.1 or Section 4.2 shall vest
in the following cumulative installments:
 
First Installment:  50% of the Restricted Stock Units and shares of Restricted
Stock granted (rounded down so that no fractional share is vested) shall become
fully vested upon the first anniversary of the Date of Grant.
 
Second Installment:  The remainder of the Restricted Stock Units and shares of
Restricted Stock granted shall become fully vested upon the second anniversary
of the Date of Grant.
 
Notwithstanding the foregoing, the vesting of Restricted Stock Units and shares
of Restricted Stock granted pursuant to Section 4.1 or Section 4.2 shall
automatically accelerate upon (i) the Participant’s death, (ii) the
Participant’s Termination of Service as a Director as a result of Total and
Permanent Disability, (iii) the Participant’s Termination of Service as a
Director as a result of Retirement, or (iv) the occurrence of a Change of
Control. The determination of the Committee that any of the foregoing conditions
has been met shall be binding and conclusive on all parties.


8



--------------------------------------------------------------------------------



 



ARTICLE 5

 
SHARES SUBJECT TO PLAN
 
The maximum number of shares of Common Stock that may be issued under the Plan
is eight hundred thousand (800,000) shares (as may be adjusted in accordance
with ARTICLES 11 and 12 hereof). All Stock Options granted under the Plan shall
be designated as non-qualified stock options. Shares of Common Stock to be
issued under the Plan may be made available from either authorized but unissued
Common Stock or Common Stock held by the Company in its treasury. Shares of
Common Stock previously subject to Awards that are forfeited, terminated, or
settled in cash in lieu of Common Stock, or expired unexercised shall
immediately become available for grants of Awards under the Plan.
 
During the term of this Plan, the Company will at all times reserve and keep
available the number of shares of Common Stock that shall be sufficient to
satisfy the requirements of this Plan.
 
ARTICLE 6

 
OPTION PRICE
 
The Option Price for any share of Common Stock which may be purchased under a
Stock Option shall be 100% of the Fair Market Value of the share on the Date of
Grant.
 
ARTICLE 7

 
OPTION PERIOD; FORFEITURE
 
No Stock Option granted under the Plan may be exercised at any time after the
end of its Option Period.
 
The Option Period for each Stock Option will terminate on the first of the
following to occur:
 
(a) 5 p.m. on the seventh anniversary of the Date of Grant;
 
(b) 5 p.m. on the date which is one (1) year following the Participant’s
Termination of Service as a Director due to death or Total and Permanent
Disability;
 
(c) 5 p.m. on the date that is two (2) years following the Participant’s
Termination of Service as a Director due to Retirement; provided that any
installment not vested and exercisable on the Participant’s Retirement shall
terminate and be forfeited on such date; or
 
(d) 5 p.m. on the date that is thirty (30) days after any other Termination of
Service as a Director; provided that any installment not vested and exercisable
on the date of such Termination of Service as a Director shall terminate and be
forfeited on such date.
 
ARTICLE 8

 
EXERCISE OF OPTION
 
Stock Options may be exercised during the Option Period. Stock Options may be
exercised at such times and in such amounts as provided in this Plan and the
applicable Award Agreements, subject to the terms, conditions, and restrictions
of the Plan.
 
In no event may a Stock Option be exercised or shares of Common Stock be issued
pursuant to a Stock Option if a necessary listing of the shares on a stock
exchange or any registration under state or federal securities laws required
under the circumstances has not been accomplished. No Stock Option may be
exercised for a fractional share of Common Stock. The granting of a Stock Option
shall impose no obligation upon the Participant to exercise that Stock Option.
 
Subject to such administrative regulations as the Committee may from time to
time adopt, a Stock Option may be exercised by the delivery of written notice to
the Committee setting forth the number of shares of Common Stock


9



--------------------------------------------------------------------------------



 



with respect to which the Stock Option is to be exercised and the date of
exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Option Price of the shares of
Common Stock to be purchased, payable as follows: (a) cash, check, bank draft,
or money order payable to the order of the Company, (b) Common Stock owned by
the Participant on the Exercise Date and which the Participant has not acquired
from the Company within six (6) months prior to the Exercise Date, valued at its
Fair Market Value on the Exercise Date, (c) by delivery (including by FAX) to
the Company or its designated agent of an executed irrevocable option exercise
form together with irrevocable instructions from the Participant to a broker or
dealer, reasonably acceptable to the Company, to sell certain of the shares of
Common Stock purchased upon exercise of the Stock Option or to pledge such
shares as collateral for a loan and promptly deliver to the Company the amount
of sale or loan proceeds necessary to pay such purchase price, and/or (d) any
other form of consideration that is acceptable to the Committee in its sole
discretion.
 
Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date. The obligation of the Company to deliver shares of Common Stock shall,
however, be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration, or qualification of
the Stock Option or the Common Stock upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
 
If the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, the Participant’s right to purchase
such Common Stock may be terminated by the Company.
 
ARTICLE 8A

 
ISSUANCE OF COMMON STOCK UNDER RESTRICTED STOCK UNIT AWARDS
 
Vested Restricted Stock Units granted pursuant to an Award shall be converted to
shares of Common Stock, and such shares of Common Stock shall be delivered to a
Participant at such times as specified by the Participant in his or her Election
Form for such Award, subject to the terms, conditions, and restrictions of the
Plan. All elections made in an Election Form shall be irrevocable.
 
The Participant must elect (in accordance with the procedures and rules
established by the Committee), during the applicable Election Period, when
vested Restricted Stock Units shall be converted to shares of Common Stock and
delivered to the Participant. In the event a Participant elects to receive an
Award of Restricted Stock Units but fails to elect (or timely elect) when vested
Restricted Stock Units shall be converted to shares of Common Stock and
delivered to the Participant, the Participant shall be deemed to have elected
that such Restricted Stock Units shall be converted to shares of Common Stock
and delivered to the Participant at the time such Restricted Stock Units become
vested pursuant to the Plan.
 
With respect to the election described in this ARTICLE 8A, a Participant may
elect that vested Restricted Stock Units shall be converted to shares of Common
Stock and delivered to the Participant (i) at the time Restricted Stock Units
become vested pursuant to the Plan; (ii) at the time of the Participant’s
Termination of Service as a Director; (iii) on a specific date which shall occur
on an anniversary of the “Second Installment” described in Section 4.5(b), but
in no event later than the fifth anniversary following such Second Installment;
or (iv) at the earlier of the occurrence of the time specified in “(ii)” above
or the date specified in “(iii)” above.
 
Upon the occurrence of the applicable event described in the preceding
paragraph (the “Payment Date”), the Company shall cause certificates of the
Common Stock to be delivered to the Participant (or the Participant’s
beneficiary in accordance with the Participant’s will or the laws of descent and
distribution) at its principal business office promptly after the Payment Date.
The obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that if at any time the Committee shall determine in
its discretion that the


10



--------------------------------------------------------------------------------



 



listing, registration, or qualification of the Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Common Stock, the delivery of shares
of Common Stock shall not occur unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.
 
ARTICLE 9

 
AMENDMENT OR DISCONTINUANCE
 
Subject to the limitations set forth in this ARTICLE 9, the Board may at any
time and from time to time, without the consent of the Participants, suspend or
discontinue the Plan in whole or in part. The Board may amend the Plan at any
time and for any reason without stockholder approval; provided, however, that
the Board may condition any amendment on the approval of stockholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies and regulations.
 
Subject to the forgoing, any such amendment shall, to the extent deemed
necessary or advisable by the Committee, be applicable to any outstanding Awards
theretofore granted under the Plan, notwithstanding any contrary provisions
contained in any Award Agreement. In the event of any such amendments to the
Plan, the holder of any Award outstanding under the Plan shall, upon request of
the Committee and as a condition to the exercisability thereof, execute a
conforming amendment in the form prescribed by the Committee to any Award
Agreement relating thereto within such reasonable time as the Committee shall
specify in such request. Notwithstanding anything contained in this Plan to the
contrary, unless required by law, no action contemplated or permitted by this
ARTICLE 9 shall adversely affect any rights of Participants or obligations of
the Company to Participants with respect to any Awards theretofore granted under
the Plan without the consent of the affected Participant.
 
ARTICLE 10

 
STOCKHOLDER APPROVAL; TERM
 
Anything in the Plan to the contrary notwithstanding, the effectiveness of the
Plan and of the grant of all Awards hereunder is in all respects subject to the
approval of the Plan by the affirmative vote of the holders of a majority of the
shares of the Common Stock present in person or by proxy and entitled to vote at
a meeting of stockholders at which the Plan is presented for approval. Awards
may be granted under the Plan prior to the time of stockholder approval. Any
such Awards granted prior to such stockholder approval shall be subject to such
stockholder approval. Unless sooner terminated by action of the Board, the Plan
will terminate on January 31, 2010, but Awards granted before such date will
continue to be effective in accordance with their terms and conditions.
 
ARTICLE 11

 
CAPITAL ADJUSTMENTS
 
In the event that the any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock, issuance of warrants or other rights to
purchase Common Stock, or other similar corporate transaction or event affects
the fair value of an Award, then the Committee shall adjust any or all of the
following so that the fair value of the Award immediately after the transaction
or event is equal to the fair value of the Award immediately prior to the
transaction or event: (i) the number of shares and type of Common Stock which
thereafter may be made the subject of Awards, (ii) the number of shares and type
of Common Stock subject to outstanding Awards, and (iii) the Option Price of
each outstanding Award. Such adjustments shall be made in accordance with the
rules of any securities exchange, stock market, or stock quotation system to
which the Company is subject. Notwithstanding the foregoing, no such adjustment
shall be made or authorized to the extent that such adjustment would cause the
Plan or any Award to violate Section 409A of the Code.


11



--------------------------------------------------------------------------------



 



Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.
 
ARTICLE 12

 
RECAPITALIZATION, MERGER AND CONSOLIDATION
 
12.1  General.  The existence of this Plan and Awards granted hereunder shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure and its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
12.2  Adjustment; Company Survives.  Subject to any required action by the
stockholders and except as may be required to comply with Section 409A of the
Code and the regulations or other guidance issued thereunder, if the Company
shall be the surviving or resulting corporation in any merger, consolidation or
share exchange, any Award granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Award would have been
entitled.
 
12.3  Adjustment; Company Does Not Survive.  Except as may be required to comply
with Section 409A of the Code and the regulations or other guidance issued
thereunder, in the event of any reorganization, merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of such outstanding Awards that number of shares of
each class of stock or other securities or that amount of cash, property or
assets of the surviving, resulting or consolidated company which were
distributed or are to be distributed to the stockholders of the Company in
respect of each share of Common Stock held by them, such outstanding Awards to
be thereafter exercisable for such stock, securities, cash or property in
accordance with their terms.
 
12.4  Notice of Adjustment.  Upon the occurrence of each event requiring an
adjustment of the Option Price or the number of shares of Common Stock
purchasable pursuant to Awards granted pursuant to the terms of this Plan, the
Company shall mail to each Participant its computation of such adjustment, which
shall be conclusive and shall be binding upon each such Participant.
 
ARTICLE 13

 
LIQUIDATION OR DISSOLUTION
 
In case the Company shall, at any time while any Award under this Plan shall be
in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then each
Participant may thereafter receive upon exercise hereof (in lieu of each share
of Common Stock of the Company which such Participant would have been entitled
to receive) the same kind and amount of any securities or assets as may be
issuable, distributable, or payable upon any such sale, dissolution,
liquidation, or winding up with respect to each share of Common Stock of the
Company. If the Company shall, at any time prior to the expiration of any Award,
make any partial distribution of its assets, in the nature of a partial
liquidation, whether payable in cash or in kind (but excluding the distribution
of a cash dividend payable out of earned surplus and designated as such) then in
such event the Option Prices then in effect with respect to each Award shall be
reduced, on the payment date of such distribution, in proportion to the
percentage reduction in the tangible book value of the shares of the Company’s
Common Stock (determined in accordance with generally accepted accounting
principles) resulting by reason of such distribution.


12



--------------------------------------------------------------------------------



 



ARTICLE 14

 
MISCELLANEOUS PROVISIONS
 
14.1  Assignability.  No Award granted under this Plan shall be assignable or
otherwise transferable by the Participant (or his or her authorized legal
representative) during the Participant’s lifetime and, after the death of the
Participant, other than by will or the laws of descent and distribution or as
provided below in this ARTICLE 14. All or a portion of a Award granted to a
Participant may be assigned by such Participant to (i) the spouse, children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iii) a
partnership in which such Immediate Family Members are the only partners,
(iv) an entity exempt from federal income tax pursuant to Section 501(c)(3) of
the Code or any successor provision, or (v) a split interest trust or pooled
income fund described in Section 2522(c)(2) of the Code or any successor
provision, provided that (x) there shall be no consideration for any such
transfer, and (y) subsequent transfers of transferred Awards shall be prohibited
except those by will or the laws of descent and distribution. Following
transfer, any such Award shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, provided that for
purposes of Articles 8, 8A, 9, 11, 12, 13 and 14 hereof the term “Participant”
shall be deemed to include the transferee. The events of Termination of Service
shall continue to be applied with respect to the original Participant, following
which the Awards shall be exercisable by the transferee only to the extent and
for the periods specified in the Plan and the Award Agreement. The Committee and
the Company shall have no obligation to inform any transferee of an Award of any
expiration, termination, lapse or acceleration of such Award. The Company shall
have no obligation to register with any federal or state securities commission
or agency any Common Stock issuable or issued under an Award that has been
transferred by a Participant under this Section 14.1.
 
14.2  Investment Intent.  The Company may require that there be presented to and
filed with it by any Participant(s) under the Plan, such evidence as it may deem
necessary to establish that the Awards granted or the shares of Common Stock to
be purchased or transferred are being acquired for investment purposes and not
with a view to their distribution.
 
14.3  No Employment Relationship.  No Participant is an Employee of the Company.
Nothing herein shall be construed to create an employer-employee relationship
between the Company and the Participant.
 
14.4  Stockholders’ Rights.  The holder of an Award shall have none of the
rights or privileges of a stockholder except with respect to shares which have
been actually issued.
 
14.5  Effect of the Plan.  Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award to purchase Common Stock of the Company or any other rights
except as may be evidenced by an Award Agreement, or any amendment thereto, duly
authorized by the Committee and executed on behalf of the Company, and then only
to the extent and upon the terms and conditions expressly set forth therein.
 
14.6  Indemnification of Board and Committee.  No current or previous member of
the Board or the Committee, nor any officer or employee of the Company acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all such members of the Board and the Committee and each and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise.
 
14.7  Restrictions.  This Plan, and the granting and exercise of Awards
hereunder, and the obligation of the Company to sell and deliver Common Stock
under such Awards, shall be subject to all applicable foreign and United States
laws, rules and regulations, and to such approvals on the part of any
governmental agencies or stock exchanges or transaction reporting systems as may
be required. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws and the requirements of any regulatory authority
having jurisdiction over the securities of the Company. Unless the Awards and
Common Stock


13



--------------------------------------------------------------------------------



 



covered by this Plan have been registered under the Securities Act of 1933, as
amended, each person exercising an Award under this Plan may be required by the
Company to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof. If any provision of this
Plan is found not to be in compliance with such rules, such provision shall be
null and void to the extent required to permit this Plan to comply with such
rules. Certificates evidencing shares of Common Stock delivered under this Plan
may be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed or
quoted, and any applicable federal, foreign and state securities law. The
Committee may cause a legend or legends to be placed upon any such certificates
to make appropriate reference to such restrictions.
 
14.8  Gender and Number.  Where the context permits, words in the masculine
gender shall include the feminine and neuter genders, the plural form of a word
shall include the singular form, and the singular form of a word shall include
the plural form.
 
14.9  Tax Requirements.  The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, or local taxes
required by law to be withheld with respect to such payments. The Participant
receiving shares of Common Stock issued upon exercise of Awards granted under
the Plan shall be required to pay the Company the amount of any taxes which the
Company is required to withhold with respect to such shares of Common Stock.
Such payments shall be required to be made prior to the delivery of any
certificate representing such shares of Common Stock. Such payment may be made
in cash, by check or through the delivery of shares of Common Stock that the
Participant has not acquired from the Company within six (6) months prior to the
date of exercise (which may be effected by the actual delivery of shares of
Common Stock by the Participant or by the Company’s withholding a number of
shares to be issued upon the exercise of an Award, if applicable), which shares
have an aggregate Fair Market Value equal to the required minimum withholding
payment, or any combination thereof.
 
14.10  Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Awards granted under this Plan shall constitute general funds of the
Company.
 
14.11  Legend.  Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):
 
On the face of the certificate:
 
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
 
On the reverse:
 
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Commercial Metals Company 1999
Non-Employee Stock Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”
 
The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:
 
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


14